EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section 1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Anika Therapeutics, Inc., a Massachusetts corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 10-K for the year ended December31, 2014 (the “Form 10-K”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 13, 2015 /s/ CHARLES H. SHERWOOD Charles H. Sherwood, Ph.D. President and Chief Executive Officer (Principal Executive Officer) /s/ SYLVIA CHEUNG Sylvia Cheung Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
